Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 1 of 23 PAGEID #: 1
    Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 2 of 23 PAGEID #: 2



operate numerous nursing homes and assisted living residences throughout Ohio and nationwide.

Defendants made statements to Plaintiff refusing to provide auxiliary aids and services necessary

to achieve effective communication with prospective deaf residents who use ASL. Therefore,

Plaintiff alleges that Defendants’ conduct amounts to discrimination based on disability.

       2.      American Sign Language (“ASL”) is a visual, three-dimensional, non-linear

language, and its grammar and syntax differ from the grammar and syntax of English and other

spoken languages. ASL is best thought of as a foreign language used by American deaf people,

with its own grammar and syntax. Deaf individuals are often educated in Deaf schools and grow

up in culturally Deaf environments. As a result of both physical and environmental factors, deaf

individuals frequently have great difficulty achieving a working command of spoken or written

English, whereas, deaf individuals are often able to communicate complex thoughts and opinion

with great ease in ASL. Therefore, ASL interpreters are often necessary for the great majority of

deaf individuals receiving medical, nursing home, and assisted living and rehabilitation care when

that care involves complicated information, lengthy communications, or when the individual has

other conditions that make seeing or communicating through other means more difficult.

       3.      MVFHC utilized fair housing testers (“Testers”) to determine whether Defendants

would supply an ASL interpreter for a deaf resident if requested or when necessary. When the

Testers from MVFHC contacted Defendants’ nursing home facilities, the Testers represented that

their elderly deaf relatives are looking for prospective residences at the Defendants’ facilities. The

Testers specifically inquired whether their elderly deaf relatives would be provided interpreters

when needed. Testers were told by Defendants’ representatives or administrators that the deaf

resident must pay for his/her own interpreters, or use writing on whiteboards to communicate.

Written communication may not be an effective form of communication in certain scenarios,



                                                  2
    Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 3 of 23 PAGEID #: 3



where deaf individuals would have difficulty understanding complex concepts or terminology in

English. For example, a deaf individual may need sign language interpreters to effectively

communicate during medical or social assessment, activities planning, intake interviews, medical

or social screening, physician/nurse consultations, drug prescriptions, recreational activities,

therapy appointments, psychological services, discharge discussions, and obtaining consent for

various legal forms such as DNR documentation, or power-of-attorney or proxy designation.

       4.      In the context of residential medical care provided to elderly individuals, the

outright refusal to provide an ASL interpreter for any situation will result in ineffective

communication for elderly deaf residents. Defendants thus discriminate against elderly deaf

residents and prospective residents by failing and/or refusing to provide qualified American Sign

Language interpreters or other auxiliary aids and services to ensure effective communication.

       5.      Plaintiff brings this lawsuit to compel Defendants to cease unlawful discriminatory

practices and to implement policies and procedures that will ensure effective communication, full

and equal enjoyment, and a meaningful opportunity to participate in and benefit from Defendants’

residential and health care services. Plaintiff seeks declaratory, injunctive, and equitable relief;

compensatory and punitive damages; and attorneys’ fees and costs to redress Defendants’ unlawful

discrimination on the basis of disability in violation of the Fair Housing Act (“FHA”), 42 U.S.C.

§ 3602 et seq.; Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq.; Title III of

the Americans with Disabilities Act (“ADA”), 42 U.S.C. 12181 et seq.; Section 1557 of the Patient

Protection and Affordable Care Act (“ACA”), 42 U.S.C. § 18116 et seq.; and any regulations

implementing the foregoing statutes.




                                                 3
    Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 4 of 23 PAGEID #: 4



                                         THE PARTIES

       6.      Plaintiff MVFHC is a non-profit organization with its principal office located at

505 Riverside Drive, Dayton, OH 45405.

       7.      MVFHC is a non-profit organization dedicated to ensuring that all people have

equal access to housing opportunities throughout Ohio by eliminating housing discrimination and

creating open, accessible, and inclusive communities.

       8.      To this end, MVFHC provides various services, including education, advocacy,

outreach to government officials to improve fair housing laws, and all appropriate and necessary

action to ensure that the Federal/State Fair Housing laws and anti-discrimination laws are enforced

throughout Ohio and nationwide.

       9.      MVFHC provides resources and assistance to individuals, engages in fair housing

enforcement activities, and engages in demonstrating policy initiatives that further the MVFHC’s

mission, including the publication and dissemination of reports and educational materials.

       10.     MVFHC employs individual “Testers” who pose as prospective renters, home

buyers, residents, and the like for the purpose of obtaining information about the conduct of local

governments, landlords, real estate agents, companies, and others to determine if housing

discrimination is taking place.

       11.     MVFHC expended significant staff time and other resources to investigate and

respond to Defendants’ discriminatory practices, which diverted resources away from other

MVFHC activities.

       12.     Defendants’ discriminatory rental practices frustrated MVFHC’s mission to ensure

that all people have equal access to housing opportunities in Ohio by, among other things, refusing




                                                4
    Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 5 of 23 PAGEID #: 5



to provide necessary auxiliary aids and services and therefore making nursing home and assisted

living facilities inaccessible to deaf individuals.

        13.     Defendant OAK CREEK TERRACE, INC. is a for-profit corporation incorporated

in Ohio, with principal offices in Cincinnati, Hamilton County, Ohio. It operates a nursing home

facility under the trade name OAK CREEK TERRACE NURSING & REHAB CENTER, whose

facilities are located in 2316 Springmill Road, Kettering, OH 45440. Upon information and belief,

Defendant is a recipient of federal financial assistance and is subject to the requirements of the

Fair Housing Act, Section 504 of the Rehabilitation Act of 1973, Title III of the ADA, and Section

1557 of the ACA.

        14.     Defendant CARING PLACE HEALTHCARE GROUP, LLC is a Domestic

Limited Liability Company with principal offices in Cincinnati, Hamilton County, Ohio. Upon

information and belief, Defendant owns and/or operates OAK CREEK TERRACE NURSING &

REHAB CENTER (2316 Springmill Road, Kettering, OH 45440), and is a recipient of federal

financial assistance and is subject to the requirements of the Fair Housing Act, Section 504 of the

Rehabilitation Act of 1973, Title III of the ADA, and Section 1557 of the ACA.

        15.     Defendant MASONIC HEALTH CARE, INC. is a not-for-profit corporation

formed under the laws of Ohio, with principal offices in Springfield Township, Ohio. It operates

a nursing home facility under the trade name SPRINGFIELD MASONIC COMMUNITY, whose

facilities are located in 2655 W National Road, Springfield, OH 45504. Defendant’s stated purpose

is “to provide and maintain” a home for the care of the aged, and to provide “continuing care

retirement services, housing, healthcare, adult day care, respite care.” Upon information and belief,

Defendant is a recipient of federal financial assistance and is subject to the requirements of the




                                                      5
    Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 6 of 23 PAGEID #: 6



Fair Housing Act, Section 504 of the Rehabilitation Act of 1973, Title III of the ADA, and Section

1557 of the ACA.

       16.     Defendant THE OHIO MASONIC HOME is a not-for-profit corporation formed

under the laws of Ohio, with principal offices in Cincinnati, Hamilton County, Ohio. Upon

information and belief, Defendant owns and/or operates SPRINGFIELD MASONIC

COMMUNITY (2655 W National Road, Springfield, OH 45504). Defendant’s stated purpose is

“to provide and maintain a home for the care and protection of aged, infirm and distressed”. Upon

information and belief, Defendant is a recipient of federal financial assistance and is subject to the

requirements of the Fair Housing Act, Section 504 of the Rehabilitation Act of 1973, Title III of

the ADA, and Section 1557 of the ACA.

       17.     Defendant THE OHIO MASONIC HOME BENEVOLENT ENDOWMENT

FOUNDATION, INC. is a not-for-profit corporation formed under the laws of Ohio, with principal

offices in Springfield Township, Ohio (2655 W National Road, Springfield, OH 45504). Upon

information and belief, Defendant operates SPRINGFIELD MASONIC COMMUNITY.

Defendant’s stated purpose is for “providing and maintaining a home or otherwise provide for the

care and support of aged, infirm . . . maintaining, developing, increasing and extending the

facilities and services of the Ohio Masonic Home and any tax exempt subsidiary of the home, so

as to provide broader care and support to aged infirm individuals who are either within the Masonic

Fraternity or within the State of Ohio.” Upon information and belief, Defendant is a recipient of

federal financial assistance and is subject to the requirements of the Fair Housing Act, Section 504

of the Rehabilitation Act of 1973, Title III of the ADA, and Section 1557 of the ACA.

       18.     Defendant CSL MIAMI, LLC is a Foreign Limited Liability Company registered

in Ohio, with a principal place of business in 14160 Dallas Parkway, Suite 300, Dallas, Texas



                                                  6
    Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 7 of 23 PAGEID #: 7



75254-4383. It operates a nursing home facility under the trade name THE WELLINGTON AT

DAYTON, whose facilities are located in 2656 WEST ALEX BELL, DAYTON, OH 45459. Upon

information and belief, Defendant is a recipient of federal financial assistance and is subject to the

requirements of the Fair Housing Act, Section 504 of the Rehabilitation Act of 1973, Title III of

the ADA, and Section 1557 of the ACA.

       19.     Defendant CAPITAL SENIOR LIVING PROPERTIES 3, INC. is a Foreign For-

Profit Corporation, incorporated in Texas, authorized to transact business in Ohio, with a principal

place of business in 14160 Dallas Parkway, Suite 300, Dallas, Texas 75254-4383. It owns and/or

operates THE WELLINGTON AT DAYTON, whose facilities are located in 2656 WEST ALEX

BELL, DAYTON, OH 45459. Upon information and belief, Defendant is a recipient of federal

financial assistance and is subject to the requirements of the Fair Housing Act, Section 504 of the

Rehabilitation Act of 1973, Title III of the ADA, and Section 1557 of the ACA.

       20.     Defendant CAPITAL SENIOR LIVING PROPERTIES, INC. is a Foreign For-

Profit Corporation, incorporated in Texas, authorized to transact business in Ohio, with a principal

place of business in 14160 Dallas Parkway, Suite 300, Dallas, Texas 75254-4383. It owns and/or

operates THE WELLINGTON AT DAYTON, whose facilities are located in 2656 WEST ALEX

BELL, DAYTON, OH 45459. Upon information and belief, Defendant is a recipient of federal

financial assistance and is subject to the requirements of the Fair Housing Act, Section 504 of the

Rehabilitation Act of 1973, Title III of the ADA, and Section 1557 of the ACA.

       21.     Defendant CAPITAL SENIOR LIVING, INC. is a Foreign For-Profit Corporation,

incorporated in Texas, authorized to transact business in Ohio, with a principal place of business

in 14160 Dallas Parkway, Suite 300, Dallas, Texas 75254-4383. It owns and/or operates THE

WELLINGTON AT DAYTON, whose facilities are located in 2656 WEST ALEX BELL,



                                                  7
    Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 8 of 23 PAGEID #: 8



DAYTON, OH 45459. Upon information and belief, Defendant is a recipient of federal financial

assistance and is subject to the requirements of the Fair Housing Act, Section 504 of the

Rehabilitation Act of 1973, Title III of the ADA, and Section 1557 of the ACA.

                                   JURISDICTION & VENUE

        22.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343

over Plaintiff’s claims arising under federal law, as well as 42 U.S.C. § 3613(a) with respect to

claims arising under the Fair Housing Act.

        23.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because the

Defendants reside within the jurisdiction of this District, and/or a substantial part of the events that

give rise to the claims occurred in this District, and/or the Defendants have sufficient contacts with

this District to subject them to personal jurisdiction at the time this action is commenced.

                                     STATEMENT OF FACTS

Facts surrounding MVFHC Testing
        24.     From July through September of 2017, MVFHC began investigations of several

nursing home facilities including those of the Defendants. The investigation involved engaging

Testers who made telephone calls and on-site visits to Defendants’ facilities. The Testers,

operating under aliases, posed as family members of elderly individuals seeking to become a

resident of the Defendants’ nursing home/assisted living facilities. Testers were instructed to

explain to the Defendants’ representatives that their relative is deaf and primarily uses ASL. Then,

the Testers were instructed to ask the Defendants how they would deal with the needs of the deaf

resident to achieve effective communication, specifically for medical assessments and other

complex communication, and whether they would provide auxiliary aids and services including

ASL interpreters.



                                                   8
    Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 9 of 23 PAGEID #: 9



       25.     Audio recordings were made of all contacts between the Testers and Defendants’

representatives.

 Factual Allegations Against Defendants OAK CREEK TERRACE, INC. and CARING
PLACE HEALTHCARE GROUP, LLC regarding their facility OAK CREEK TERRACE
                           NURSING & REHAB CENTER

       26.     On July 7, 2017, Tester D.R., using an alias Don R., called Defendants’ facility

OAK CREEK TERRACE NURSING & REHAB CENTER using a Video Relay Service and was

put through to Defendants’ representative named Tracy. Tester Don R. represented that he is deaf

and calling through a Video Interpreter. Tester D.R. inquired about the prospective placement of

his Uncle Charles, who is also deaf. Tester D.R. explained that Uncle Charles would require a

certified ASL interpreter on an intermittent basis, for example, for medical assessments, making

healthcare decisions and other on-site medical consultations. Tester also inquired whether

Defendants’ facility would provide hard-wired internet connection, rather than Wi-Fi, for Uncle

Charles to use video relay service. Tracy informed D.R. that she would call back with more

information regarding his questions after checking with the administrator/supervisor, Alicia.

[1739RA IP Relay Test phone contact form – test ID 2835]

       27.     On July 11, 2017, Tracy from Oak Creek Nursing and Rehab Center left a voice

message for Tester D.R. on his phone, informing him that she had spoken with the administrator

and determined that the Center cannot provide interpreters nor a landline connection. [IP Relay

Test phone contact form – test ID 2835 – 4]

       28.     On July 28, 2017, Tester A.S., using an alias Anne R., called Oak Creek Nursing

and Rehab Center. Tester A.S. introduced herself to Tracy as the daughter-in-law of Don R., who

had communicated with Tracy on July 7, 2017 regarding Uncle Charles who is deaf. Tester A.S.

specifically clarified that Uncle Charles is not asking for a 24/7 interpreter services, and that he



                                                 9
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 10 of 23 PAGEID #: 10



would need an interpreter for major medical issues, the initial medical assessment, and substantive

social activities at the Center. Tracy once again explained that the Center cannot cover the costs

for the internet nor any interpreters. Tracy added that assisted living facilities are not required to

provide the same for residents, and that the Tester’s family may need to find another facility that

can provide for those needs. [IP Relay Test phone contact form – test ID 2853 4]

 Factual Allegations Against Defendants MASONIC HEALTHCARE, INC., THE OHIO
MASONIC HOME, and THE OHIO MASONIC HOME BENEVOLENT ENDOWMENT
FOUNDATION, INC. regarding their facility SPRINGFIELD MASONIC COMMUNITY
       29.     On August 15, 2017, Tester D.R., using an alias Don R., called Defendants’ facility

SPRINGFIELD MASONIC COMMUNITY using a Video Relay Service and was put through to

Defendants’ sales representative named Bryan Clayborn. Tester represented that he is deaf and

calling through a Video Interpreter. Tester D.R. inquired about the prospective placement of his

Uncle Charles, who is also deaf. Tester D.R. further explained that Uncle Charles would require a

certified ASL interpreter on an intermittent basis (not on a 24/7 basis), for example, when getting

medical assessments, communicating any changes made to his plans, or when communicating

detailed, important information. Tester also inquired whether Defendants’ facility would provide

hard-wired internet connection, rather than Wi-Fi, for Uncle Charles to use video relay service.

Bryan Clayborn informed Tester D.R. that he would call back after checking the relevant

information. [IP Relay Test phone contact form – test ID 2840-8]

       30.     On September 15, 2017, Tester M.W., using an alias Mandy, called Defendants’

representative Bryan Clayborn. In a voicemail for Bryan, Tester M.W. introduced herself as

Mandy, the daughter-in-law of Don R., the Tester who had communicated with Bryan on August

15, 2017 regarding Uncle Charles who is deaf. Tester M.W. stated that she had questions regarding

whether Defendant would provide an interpreter for Uncle Charles. On the same day, Bryan

Clayborn returned M.W.’s call and responded that “interpreters are difficult here” and that they

                                                 10
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 11 of 23 PAGEID #: 11



had used whiteboards to communicate. Bryan Clayborn added that the Center does not have a

formalized system for interpreters. [IP Relay Test phone contact form – test 2893 -1 & 2]

       31.     On September 18, 2017, Tester M.W. visited Defendants’ facility and met with

Bryan Clayborn. During the visit, Tester M.W. again explained that Uncle Charles would need an

ASL interpreter for communication, not on a 24/7 basis, but for initial medical assessments,

medical assessments, and to participate in important social events at the facility. Bryan Clayborn

replied that the deaf resident would have to pay for the interpreters, and that the facility would not

provide one, nor does it have staff members who are licensed interpreters. Bryan further explained

that provision of interpreters is not considered part of the Facility’s duty, and that she may need to

seek other areas that may have interpreter resources available. [1723B Rental Narrative Document]

 Factual Allegations Against Defendants CSL MIAMI, LLC; CAPITAL SENIOR LIVING
PROPERTIES 3, INC.; CAPITAL SENIOR LIVING PROPERTIES, INC.; and CAPITAL
   SENIOR LIVING, INC. regarding their facility THE WELLINGTON AT DAYTON
       32.     On July 10, 2017, Tester D.R., using the alias Don R., called Defendants’ facility

THE WELLINGTON AT DAYTON, using a Video Relay Service, and was put through to

Defendants’ representative named Crystal. Tester represented that he is deaf and calling through a

Video Interpreter. Tester D.R. inquired about the prospective placement of his Uncle Charles, who

is also deaf. Tester D.R. further explained that Uncle Charles would require a certified ASL

interpreter on an intermittent basis, possibly once a week or once a month, for example, during

medical assessments, communicating any serious changes made to his medical plans, or for any

occupational therapy. Crystal responded that the facility would not be able to provide an interpreter

and it would be the family’s responsibility to arrange and pay for interpreters. [17I3 IP Relay Test

phone contact form - test ID 2800 – 4]

       33.     On August 3, 2017, Tester M.W. called Defendants’ facility using an alias Miranda

R. Tester M.W. was put through to Ron, the Sales and Marketing Director at the Defendants’

                                                 11
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 12 of 23 PAGEID #: 12



facility. Tester introduced herself as the daughter-in-law of Don R., who had communicated with

the Defendants’ representative Crystal on July 10, 2017 regarding Uncle Charles who is deaf.

Tester M.W. stated that she had questions regarding whether Defendant would provide an

interpreter for complicated communications and interactions between Uncle Charles and

Defendants’ staff such as medical assessments or for social events provided by Defendants. Ron

expressed concern that if the facility provides an interpreter for Uncle Charles, then other residents

would begin to make various demands upon the facility as well, and as such, it would make sense

not to provide interpreters for just Uncle Charles. Ron added that he would get back to Tester M.W.

after looking into the issue. [IP Relay Test phone contact form - test ID 2859 – 1]

       34.      On August 4, 2017, Tester M.W. called Defendants’ facility and was put through

to Ron, the Sales and Marketing Director. Tester M.W. asked whether the facility would provide

an interpreter for on-site or in-house medical assessments/consultations as well as for social events

organized at the facility where it would require complex communication. Ron responded that the

family or the Uncle himself would need to pay for the interpreter. Tester informed Ron that medical

providers provide interpreters for Uncle Charles free of cost, and Ron stated that “he couldn’t

imagine that the doctor pays for it”. Ron clarified again that the facility would not be paying for

interpreters. [IP Relay Test phone contact form - test ID 2859 – 5]

       35.     On August 4, 2017, Ron, the Sales and Marketing Director at Defendants’ facility

called Tester M.W. and left a voicemail. Ron asked if Tester M.W. would serve as an interpreter

for Uncle Charles during the social events and medical communications. Ron suggested that Tester

M.W. visit the facility to discuss in-person about the requests made for an interpreter and whether

the facility was the most appropriate place for Uncle Charles. [IP Relay Test phone contact form -

test ID 2859 – 6]



                                                 12
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 13 of 23 PAGEID #: 13



          COUNT I: VIOLATIONS OF THE FAIR HOUSING ACT AGAINST ALL
                                DEFENDANTS

          36.   Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

          37.   This action is brought to enforce the Fair Housing Act (“FHA”), 42 U.S.C. § 3604

et seq.

          38.   Each of the Defendants own and/or lease dwellings within the meaning of U.S.C.

§ 3602(b), which includes “any building, structure, or portion thereof which is occupied as, or

designed or intended for occupancy as, a residence by one or more families.”

          39.   The FHA provides that it is illegal “to discriminate against any person in the terms,

conditions, privileges of sale or rental of a dwelling or in the provision of services or facilities in

connection with such dwelling,” because of disability. 42 U.S.C. § 3604(f)(2).

          40.   Under the FHA, discrimination includes “a refusal to make reasonable

accommodations in rules, polices, practices, or services, when such accommodations may be

necessary to afford such person equal opportunity to use and enjoy a dwelling.” 42 U.S.C.

§ 3604(f)(3)(B).

          41.   Under the FHA, it is unlawful to “make, print, or publish, or cause to be made,

printed, or published any notice, statement, or advertisement, with respect to the sale or rental of

a dwelling that indicates any preference, limitation, or discrimination based on . . . handicap . . .

or an intention to make any such preference, limitation, or discrimination.” 42 U.S.C. § 3604(c).

          42.   Plaintiff’s Testers, on behalf of their fictitious deaf family member, requested and

were denied the reasonable accommodation of having a qualified ASL interpreter, and thus, were

denied access and an opportunity to participate, use, and enjoy services provided by Defendants’

facilities that are connected to their dwellings and which equally situated hearing residents are able

to enjoy.

                                                  13
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 14 of 23 PAGEID #: 14



       43.     Each of the Defendants discriminated on the basis of disability, in violation of the

above-cited provisions of the FHA.

       44.     Each of the Defendants violated the FHA by, inter alia, denying Plaintiff’s Testers’

requests for the provision of a qualified sign-language interpreter and thereby denying their

fictitious deaf family members, on whose behalf the Testers were inquiring, access to services,

programs or activities provided by Defendants in connection to their facilities. Each of the

Defendants violated the FHA by, inter alia, adopting, stating, and advertising their policy or

practice of refusing to provide qualified sign-language interpreters to any person requesting such

accommodations in order to reside at Defendants’ facilities.

       45.     Upon information and belief, Defendants’ refusal to offer ASL interpreter services

is the result of a policy or practice of Defendants, and Defendants are deliberately indifferent to

the right of a deaf individual to have an equal opportunity to benefit from Defendants’ services.

       46.     Regardless of whether the statements made by Defendants were intended to indicate

any preference, limitation, or discrimination based on disability, an ordinary listener would

understand their statements to indicate a limitation, preference, or discrimination because of the

disability of the proposed occupants. These statements were made in the course of advertising and

marketing the Defendants’ dwelling units to potential applicants. They had the effect of infringing

on the rights of people with disabilities.

       47.     Plaintiff is an aggrieved person within the meaning of 42 U.S.C. § 3602(i), has been

injured as a result of Defendants’ discriminatory conduct, and has suffered damages, including

diversion of resources and frustration of mission.

       48.     Accordingly, Plaintiff is entitled to actual damages, punitive damages, injunctive

relief, and reasonable attorneys’ fees and costs pursuant to the FHA, 42 U.S.C. § 3613(c).



                                                14
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 15 of 23 PAGEID #: 15



    COUNT II: VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT
                       AGAINST ALL DEFENDANTS

        49.     Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

        50.     At all times relevant to this action, Section 504 of the Rehabilitation Act, 29 U.S.C.

§ 794 has been in full force and effect and has applied to the Defendants’ conduct.

        51.     At all times relevant to this action, the United States Department of Health and

Human Services (“HHS”) regulations implementing Section 504 of the Rehabilitation Act, 45

C.F.R. Part 84, have been in full force and effect and have applied to the Defendants’ conduct.

        52.     At all times relevant to this action, each of the Defendants received federal financial

assistance, including Medicare and/or Medicaid grants and/or reimbursements, housing grants,

state and federal program grants, and have been principally engaged in the business of providing

health care. Therefore, Defendants’ facilities and services are “a program or activity” receiving

federal financial assistance pursuant to 29 U.S.C. § 794(b).

        53.     Pursuant to Section 504 of the Rehabilitation Act, “[n]o otherwise qualified

individual with a disability . . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.” 29 U.S.C. § 794.

        54.     Defendants’ actions constitute discrimination, solely on the basis of disability, by

denying meaningful access to the services, programs, and benefits the Defendants offer to other

individuals, and by refusing to provide auxiliary aids and services necessary to ensure effective

communication, in violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

        55.     Pursuant to Federal regulations implementing Section 504 of the Rehabilitation Act,

programs or activities receiving Federal financial assistance “must afford handicapped persons

equal opportunity to obtain the same result, to gain the same benefit, or to reach the same level of

                                                   15
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 16 of 23 PAGEID #: 16



achievement, in the most integrated setting appropriate to the person’s needs.” 45 C.F.R.

§ 84.4(b)(2).

        56.     Pursuant to Federal regulations implementing Section 504 of the Rehabilitation Act,

healthcare providers “shall provide appropriate auxiliary aids to persons with impaired sensory,

manual, or speaking skills, where necessary to afford such persons an equal opportunity to benefit

from the service in question. . . . For the purpose of this paragraph, auxiliary aids may include

brailled and taped material, interpreters, and other aids for persons with impaired hearing or vision.”

45 C.F.R. § 84.52(d).

        57.     Upon information and belief, Defendants’ refusal to offer ASL interpreter services

is the result of a policy or practice of Defendants, and Defendants are deliberately indifferent to

the right of a deaf individual to have an equal opportunity to benefit from Defendants’ services.

        58.     The Rehabilitation Act extends standing and relief to “any person aggrieved” by

discrimination in violation thereof. 29 U.S.C. § 794a(a)(2). Plaintiff is an aggrieved person as

defined by Section 794a(a)(2) of the Rehabilitation Act. As a result of Defendants’ actions alleged

above, Plaintiff has been injured as a result of Defendants’ discriminatory conduct, and has

suffered damages, including diversion of resources and frustration of mission.

        59.     Plaintiff is therefore entitled to seek and recover compensatory damages for the

injuries and loss sustained as a result of Defendants’ discriminatory conduct and deliberate

indifference, including the diversion of its resources and frustration of its mission, as hereinbefore

alleged, pursuant to 29 U.S.C. § 794(a).

        60.     As set out above, absent injunctive relief there is a clear risk that Defendants’

actions will continue to occur and continue to frustrate Plaintiff’s mission. Therefore, Plaintiff is

entitled to injunctive relief.



                                                 16
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 17 of 23 PAGEID #: 17



       61.     Plaintiff is further entitled to an award of attorneys’ fees, costs, and disbursements

pursuant to the Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a) and/or common law.

                COUNT III: VIOLATIONS OF TITLE III
  OF THE AMERICANS WITH DISABILITIES ACT AGAINST ALL DEFENDANTS

       62.     Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       63.     At all times relevant to this action, Title III of the ADA, 42 U.S.C. § 12181 et seq.

has been in full force and effect and has applied to Defendants’ conduct.

       64.     At all times relevant to this action, the United States Department of Justice

regulations implementing Title III of the ADA, 28 C.F.R. Part 36, have been in full force and effect

and have applied to the Defendants’ conduct.

       65.     Each of the Defendants own, lease, and/or operate a place of public accommodation

within the meaning of 42 U.S.C. § 12181(7)(F).

       66.     Title III of the ADA provides that “No individual shall be discriminated against on

the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       67.     Title III of the ADA further provides that “[i]t shall be discriminatory to exclude or

otherwise deny equal goods, services, facilities, privileges, advantages, accommodations, or other

opportunities to an individual or entity because of the known disability of an individual with whom

the individual or entity is known to have a relationship or association.” 42 U.S.C. § 12182(b)(1)(E).

       68.     Federal regulations implementing Title III of the ADA provide that a public

accommodation “shall furnish appropriate auxiliary aids and services where necessary to ensure

effective communication with individuals with disabilities.” 28 C.F.R. § 36.303(c).




                                                  17
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 18 of 23 PAGEID #: 18



       69.     Federal regulations implementing Title III of the ADA provide that “A public

accommodation shall not require an individual with a disability to bring another individual to

interpret for him or her.” 28 C.F.R. § 36.303(c)(2).

       70.     Federal regulations implementing Title III of the ADA further provide that a public

entity “shall take those steps that may be necessary to ensure that no individual with a disability is

excluded, denied services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services” 28 C.F.R. § 36.303(a).

       71.     Pursuant to 28 C.F.R. § 36.202(b), “[a] public accommodation shall not afford an

individual or class of individuals, on the basis of a disability or disabilities of such individual or

class, directly, or through contractual, licensing, or other arrangements, with the opportunity to

participate in or benefit from a good, service, facility, privilege, advantage, or accommodation that

is not equal to that afforded to other individuals.” 28 C.F.R. § 36.202(b).

       72.     Each of the Defendants discriminated on the basis of disability, in violation of the

above-cited provisions of the ADA and its implementing regulations.

       73.     As set forth above, absent injunctive relief there is a clear risk that Defendants’

actions will continue to occur and continue to frustrate Plaintiff’s mission.

       74.     Plaintiff is therefore entitled to injunctive relief, as well as an award of attorneys’

fees, costs, and disbursements pursuant to the ADA, 42 U.S.C. § 12188(a)(1).

   COUNT IV: VIOLATIONS OF SECTION 1557 OF THE PATIENT PROTECTION
                     AND AFFORDABLE CARE ACT

       75.     Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       76.     At all times relevant to this action, Section 1557 of the Patient Protection and

Affordable Care Act (“ACA”) and its implementing regulations 45 C.F.R. Part 92 et seq. have




                                                 18
    Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 19 of 23 PAGEID #: 19



been in full force and effect and applied to the Defendants’ conduct. 42 U.S.C. § 18116; 45 C.F.R.

Part 92 et seq.

         77.      The ACA, by incorporating the enforcement mechanism of the Rehabilitation Act,

extends a cause of action to “any person aggrieved” by discrimination in violation thereof. 42

U.S.C. § 18116(a).

         78.      At all times relevant to this action, Defendants received federal financial assistance,

including Medicare and/or Medicaid grants and/or reimbursements, housing grants, state and

federal program grants, and have been principally engaged in the business of providing health care,

and were principally engaged in the business of providing health care. Therefore, each of the

Defendants are engaged in a health program or activity receiving federal financial assistance, and

therefore, subject to the ACA pursuant to 42 U.S.C. § 18116(a).

         79.      Pursuant to Section 1557 of the ACA “an individual shall not, on the ground

prohibited under . . . section 504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794), be excluded

from participation in, be denied the benefits of, or be subjected to discrimination under, any health

program or activity, any part of which is receiving Federal financial assistance.” 42 U.S.C. §18116.

         80.      Pursuant to 45 C.F.R. §92.202, “[a] covered entity shall take appropriate steps to

ensure that communications with individuals with disabilities are as effective as communications

with others in health programs and activities, in accordance with the standards found at 28 CFR

35.160 through 35.164. Where the regulatory provisions referenced in this section use the term

‘public entity,’ the term ‘covered entity’ shall apply in its place.” 45 C.F.R. § 92.202. 1


1
 28 C.F.R. § 35.160 “(b)(1) A public entity shall furnish appropriate auxiliary aids and services where necessary to
afford individuals with disabilities, including applicants, participants, companions, and members of the public, an
equal opportunity to participate in, and enjoy the benefits of, a service, program, or activity of a public entity. (2)
The type of auxiliary aid or service necessary to ensure effective communication will vary in accordance with the
method of communication used by the individual; the nature, length, and complexity of the communication


                                                           19
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 20 of 23 PAGEID #: 20



         81.      Pursuant to 45 C.F.R. § 92.205, “[a] covered entity shall make reasonable

modifications to policies, practices, or procedures when such modifications are necessary to avoid

discrimination on the basis of disability . . . the term reasonable modifications shall be

interpreted . . . as set forth in the ADA Title II regulation.” 45 C.F.R. § 92.205.

         82.      Pursuant to 45 C.F.R. § 92.209, “[a] covered entity shall not exclude from

participation in, deny the benefits of, or otherwise discriminate against an individual or entity in

its health programs or activities on the basis of the race, color, national origin, sex, age, or disability

of an individual with whom the individual or entity is known or believed to have a relationship or

association.” 45 C.F.R. § 92.209.

         83.      As set forth above, each of the Defendants discriminated against deaf individuals,

on the basis of disability, in violation of the ACA and its implementing regulations. Plaintiff has

been injured as a result of Defendants’ discriminatory conduct, and has suffered damages,

including diversion of resources and frustration of mission.

         84.      Plaintiff is therefore entitled to injunctive relief, as well as compensatory damages

for the injuries and loss sustained as a result of Defendants’ discriminatory conduct and deliberate

indifference as hereinbefore alleged, pursuant to 42 U.S.C. § 18116(a).

         85.      Plaintiff is further entitled to an award of attorneys’ fees, costs, and disbursements

pursuant to 42 U.S.C. § 18116(a) and/or common law.




involved; and the context in which the communication is taking place. In determining what types of auxiliary aids
and services are necessary, a public entity shall give primary consideration to the requests of individuals with
disabilities. In order to be effective, auxiliary aids and services must be provided in accessible formats, in a timely
manner, and in such a way as to protect the privacy and independence of the individual with a disability. (c)(1) A
public entity shall not require an individual with a disability to bring another individual to interpret for him or her.
(2) A public entity shall not rely on an adult accompanying an individual with a disability to interpret or facilitate
communication.” 28 C.F.R. § 35.160 (emphasis added).

                                                           20
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 21 of 23 PAGEID #: 21



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief:

       a.   Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendants’ policies, procedures, and practices have discriminated in

violation of The Fair Housing Act (“FHA”), 42 U.S.C. § 3602; Section 504 of the Rehabilitation

Act of 1973, 29 U.S.C. § 794; Title III of the Americans with Disabilities Act (ADA); and Section

1557 of the Patient Protection and Affordable Care Act (“ACA”), 42 U.S.C. § 18116.

       b.   Enjoin Defendants from implementing or enforcing any policy, procedure, or practice

that denies deaf or hard of hearing individuals meaningful access to and full and equal enjoyment

of Defendants’ facilities, services or programs;

       c.   Order Defendants:

                 i.   to develop, implement, promulgate, and comply with a policy prohibiting

                      future discrimination against deaf or hard of hearing individuals by failing

                      to provide effective communication;

                ii.   to develop, implement, promulgate, and comply with a policy requiring that

                      when a deaf or hard of hearing individual requests an onsite interpreter for

                      effective communication, one will be provided as soon as practicable in all

                      services offered by Defendants;

               iii.   to develop, implement, promulgate, and comply with a policy to ensure that

                      Defendants will notify individuals who are deaf or hard of hearing of their

                      right to effective communication. This notification will include posting

                      explicit and clearly worded notices that Defendants will provide sign




                                                   21
Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 22 of 23 PAGEID #: 22



                       language interpreters, videophones, and other communication services to

                       ensure effective communication with deaf or hard of hearing persons;

             iv.       to develop, implement, promulgate, and comply with a policy to ensure that

                       deaf or hard of hearing individuals are able to communicate through the most

                       appropriate method under the circumstances;

              v.       to create and maintain a list of American Sign Language interpreters and

                       ensure availability of such interpreters at any time of day or night;

      vi.           to train all their employees, staff, and other agents on a regular basis about the

                    rights of individuals who are deaf or hard of hearing under the FHA,

                    Rehabilitation Act, ADA, and ACA.

             vii.      to train all their employees, staff, and other agents on a regular basis about

                       Defendants’ policy regarding how to obtain interpreters when reasonably

                       requested by deaf or hard of hearing individuals; and

     viii.          to implement a program of testing Defendants’ employees, staff, and other

                    agents to determine whether they are complying with the requirements of the

                    FHA, Rehabilitation Act, ADA, and ACA.

   d. Award to Plaintiff:

               i.      Compensatory damages pursuant to Section 504 of the Rehabilitation Act,

                       the FHA, and ACA;

              ii.      Punitive damages pursuant to the FHA;

             iii.      Reasonable costs and attorneys’ fees pursuant to Section 504 of the

                       Rehabilitation Act, the ADA, the FHA, and ACA;




                                                  22
   Case: 3:19-cv-00166-WHR Doc #: 1 Filed: 06/03/19 Page: 23 of 23 PAGEID #: 23



               iv.    Interest on all amounts at the highest rates and from the earliest dates allowed

                      by law;

                v.    Any and all other relief that this Court finds necessary and appropriate.

                                        JURY DEMAND

       Plaintiff demands trial by jury for all of the issues a jury properly may decide, and for all

of the requested relief that a jury may award.

Dated: June 3, 2019                                   Respectfully submitted,

                                                      By:



                                                      Andrew Rozynski, Esq.
                                                      (seeking admission pro hac vice)
                                                      EISENBERG & BAUM, LLP
                                                      24 Union Square East, Fourth Floor
                                                      New York, NY 10003
                                                      Main: (212) 353-8700
                                                      Fax: (212) 353-1708
                                                      Attorneys for Plaintiff

                                                      Stephen M. Dane, Esq. (0013057)
                                                      Relman, Dane & Colfax PLLC
                                                      312 Louisiana Avenue
                                                      Perrysburg, Ohio 43551
                                                      419-873-1814
                                                      sdane@relmanlaw.com

                                                      Attorneys for Plaintiff




                                                 23
